                       UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF TEXAS
                            SHERMAN DIVISION

 TYESHA N. ISOM                            §
                                           §
 v.                                        §   CIVIL NO. 4:21-CV-274-SDJ
                                           §
 UNITED STATES DEPARTMENT                  §
 OF HEALTH AND HUMAN                       §
 SERVICES, ET AL.                          §
           MEMORANDUM ADOPTING THE REPORT AND
      RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE
      Came on for consideration the Report and Recommendation of the United

States Magistrate Judge (“Report”), this matter having been referred to the

Magistrate Judge pursuant to 28 U.S.C. § 636. On April 22, 2021, the Report of the

Magistrate Judge, (Dkt. #4), was entered containing proposed findings of fact and

recommendations that pro se Plaintiff Tyesha N. Isom’s (1) claims be dismissed

without prejudice for lack of subject matter jurisdiction; and (2) Motion to Proceed In
        .
Forma Pauperis, (Dkt. #3), be denied. Having assessed the Report, and no objections

thereto having been timely filed, (Dkt. #5), the Court determines that the Magistrate

Judge’s Report should be adopted.

      It is therefore ORDERED that Plaintiff Tyesha N. Isom’s claims are

DISMISSED without prejudice for lack of subject matter jurisdiction.

      It is further ORDERED that Plaintiff Tyesha N. Isom’s Motion to Proceed In

Forma Pauperis, (Dkt. #3), is DENIED.
           So ORDERED and SIGNED this 2nd day of June, 2021.




                                                       ____________________________________
                                                       SEAN D. JORDAN
                                                       UNITED STATES DISTRICT JUDGE
